DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks/arguments filed on 04/28/2022. Claims 1, 14, and 21 have been amended. Claims 10, 11, and 18-20 have been canceled. Claims 23 and 24 are new. Applicant submits that support for the amendments to claims 1, 14, and 21 can be found, for example, in original claims 10, 11, and 18-20, and paragraphs [0055] and [0058] of the Specification. Applicant also submits that support for new claims 23 and 24 can be found, for example, at paragraphs [0039] and [0063] of the Specification. Claims 1-9, 12-17, and 21-24 remain pending in this application. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 04/28/2022, with respect to prior art rejections under 35 U.S.C. 102 and 103 have been fully considered and in view of the currently amended claims, the rejections been expressly withdrawn. 
Allowable Subject Matter
Claims 1-9, 12-17, 21-24 are allowed. These claims have been renumbered as 1-19.
Prior art reference Imgrund et al. (US 7442041 B2) discloses “obtaining a three-dimensional digital model of the teeth of the upper and lower arches; moving the digital models of the teeth to a proposed set-up for treating the patient; calculating distances between portions of the teeth in the upper and lower arches when the teeth are positioned in-an occluded condition; and displaying the virtual models of the teeth to a user in a manner such that a user can readily distinguish portions of the teeth in the upper and lower arches in which the distance between the portions is less than a predetermined threshold.”
Schulze-Ganzlin (US 20220022828 A1) discloses “… alignment, positioning and/or arrangement of the first and/or second 3D structure on and/or relative to the 3D auxiliary structure comprises (i) the central and/or symmetrical alignment, positioning and/or arrangement of the first 3D structure and/or the second 3D structure relative to the 3D auxiliary structure, in particular within the coordinate system; (ii) the central and/or symmetrical positioning, alignment and/or arrangement of the first 3D structure and/or the second 3D structure by means of at least one midsagittal plane and/or at least one head/auditory canal holder; and/or (iii) the positioning, alignment and/or arrangement of the first 3D structure and/or the second 3D structure by means of the Frankfurt horizontal (FH) plane.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“an imaging system configured to:
enhance a quality characteristic of a fabricated dental aligner;
capture an image of the quality characteristic; generate a digital dental aligner including the quality characteristic of the fabricated dental aligner based on the captured image, wherein the digital dental aligner is a point cloud for a virtual three-dimensional (3D) model of the fabricated dental aligner; and a processor and memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:
analyze the quality characteristic of the digital dental aligner by comparing the virtual 3D model of the fabricated dental aligner with a point cloud of a 3D model of a dental arch of a corresponding patient, wherein the comparison comprises: identifying one or more common points on the point clouds of the 3D models; aligning the virtual 3D model of the fabricated dental aligner and the 3D model of the dental arch of the corresponding patient based on the one or more common points; calculating a distance between the one or more common points when the virtual 3D model of the fabricated dental aligner and the 3D model of the dental arch of the corresponding patient are aligned; and comparing the distance with a threshold; and flag the fabricated dental aligner based on the analysis of the quality characteristic, wherein the identified quality characteristic is based on the comparison of the distance with the threshold.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130275107 A1
US 20170105815 A1
US 20190159863 A1
US 20080050692 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665